 

 

 

vy

Case 2:17-cv-01163-TSZ Document 60 Filed 11/23/18 Page 1 of 3

November 20, 2018

Mr. David A. Lowe

Lowe Graham Jones PLLC
701 Fifth Avenue, Suite 4800
Seattle, WA 98104

Re: Venice PI, LLC v. Defendant Randy Patterson, et al
Civil Action No. 17-cv-1163TSZ
Dear Mr. Lowe,

I am writing this letter in response to the copy of the Response to Show Cause Order I
received in the mail on November 19, 2018. I am not currently represented by an attorney and I
request that I be provided with formal written notice of any intent to take a default judgment
against me following the court’s findings on your Response to the Court’s Minute Order of
October 19, 2018 wherein it “required Plaintiff to show cause why the defaults entered in this
matter should not be vacated and Plaintiff's claims against Defendants dismissed for failure to
state a claim for copyright infringement.” Thus far, I have not been provided with a formal
Notice of Intent to Apply for Default Judgment allowing the appropriate written time to respond
if necessary.

1am a bit confused by this lawsuit as I have no knowledge of even how to copyright or
distribute an unauthorized copy as set forth in the Complaint and Amended Complaint. |
previously wrote a letter indicating this when I first received a copy of the original Complaint. |
did not ever receive any acknowledgment of that letter from your office. After the fact, | had
received a copy of a document wherein my name was not listed in the caption, so I thought I had
just received a courtesy copy, but that I was no longer a party. Then I received a copy of
Plaintiff's Response to Show Cause Order. I am a lay man, not an attorney, and I thought the
complaint against me was in error because I have no knowledge of how to do what is set forth in
the Complaint. I am an owner operator of a transmission business. This is the only location of
my computer IP address, which | use for business purposes. | do not have the equipment or
knowledge of how to do copyright or distribution, nor do I have any intent or desire to do so.

 
 

Case 2:17-cv-01163-TSZ Document 60 Filed 11/23/18 Page 2 of 3

1 object to the Response to Show Cause Order asking the court to not dismiss the case
and asking that it be allowed to proceed. I would request that | be dismissed from this action as a

party. At the very least, I would like notice of any intent to file for default judgment so that I
may properly defend my position,

Thank you.

Randy L. Patterson

ce: The Honorable Thomas S. Zilly
United State Courthouse
700 Stewart Street, Suite 15229
Seattle, WA 98101-9906

 
i<euncly L. Patterson an Qenal
Da0o NE Furth Plain Roac
VANCOUNer , LS AP UPQ

ADDRESS SERVICE REQUESTED

The Hon le Thomas S. Zilly
United State Courthouse
700 Stewart Street, Suite 15229
Seattle, WA 98101-9906

00
a
—
oO
N
or
a
a
TC
2
iL
©
co
Y
Cc
®
E
5
oO
oO
QA
N
Y”)
FT
o
co
a
a
oO
>
?
NM
a
N
®
Y

 
